Citation Nr: 1012709	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  08-02 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a 
service connected left wrist disability.  

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1970 to July 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  Subsequently, the RO issued a January 2008 decision 
that increased the left wrist disability rating from 10 
percent to 30 percent.  In increased rating claims, the 
claimant will generally be presumed to be seeking the 
maximum benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  Because higher schedular 
benefits are available, the grant of a 30 percent rating is 
not the maximum available benefit.  As the Veteran has not 
withdrawn his claim of entitlement to a higher rating, the 
issue remains on appeal.  See id.  The Veteran was afforded 
a February 2010 Travel Board hearing before the undersigned 
Veterans Law Judge.  The hearing transcript is of record.  

During the pendency of the appeal, the United States Court 
of Appeals for Veterans Claims (Court) has held that a Total 
Rating for Compensation Based on Individual Unemployability 
(TDIU) is an element of all claims for an increased rating.  
Rice v. Shinseki, 22 Vet. App. 447 (2009).  The question of 
entitlement to a TDIU award was raised at the February 2010 
Travel Board hearing and is included as part the present 
appeal.  

The issues of entitlement to service connection for multiple 
finger disabilities as secondary to the service connected 
left wrist disability has been raised by the record, but has 
not been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
them, and they are referred to the AOJ for appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The appeal is remanded to afford the Veteran an updated VA 
examination for his left wrist disability and adjudicate the 
issue of TDIU as raised by the record.  

The last VA examination took place in December 2006.  At 
that time, the Veteran underwent recent left wrist fusion 
surgery.  The surgery was prompted after increased 
complaints of pain and demonstrated instability of the left 
wrist.  The examiner found that the Veteran's left wrist 
presented severe functional impairment and described the 
overall impairment as a "very weak" left hand.  At the 
February 2010 Travel Board hearing, the Veteran testified 
that his left wrist disability increased in severity since 
the VA examination.  He described increased difficulty in 
"opening" his left hand.  

The Veteran is entitled to a new VA examination where there 
is evidence that his or her service connected disability has 
worsened since the last examination.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).  Since the Veteran contends 
his left wrist symptoms have increased since the last VA 
examination, the Board finds that an updated VA examination 
is necessary.  See id.  

The RO will schedule the Veteran for a reexamination by a 
qualified healthcare provider.  The examiner must interview 
the Veteran, review the claims file, and report clinical 
findings of the left wrist and left hand/fingers.  The 
clinical examination must include measurements of the left 
wrist dorsiflexion, palmar flexion, ulnar deviation, and 
radial deviation.  The examiner must determine if ankylosis 
of the left wrist is present.  The clinical examination will 
also include findings of any secondary disabilities 
resulting from the left wrist disability; in particular the 
Veteran's fingers.  All necessary tests and studies should 
be conducted.  The examiner must also express opinions as to 
the following: (1) the overall functional impairment of the 
left wrist on occupational and domestic activities; (2) the 
presence of any secondary disabilities caused by the left 
wrist impairment; and (3) the effects of the left wrist and 
any noted secondary disabilities on the Veteran's employment 
capacity.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to evaluate the present status 
of his left wrist disability.  The claims 
file must be made available for the 
examiner to review.  After reviewing the 
claims file, the examiner must interview 
the Veteran concerning his present 
symptoms and conduct a clinical 
examination of the left wrist and hand.  

The clinical examination must include 
measurements of the left wrist 
dorsiflexion, palmar flexion, ulnar 
deviation, and radial deviation.  The 
examiner must determine if ankylosis of 
the left wrist is present.  He or she will 
also include findings of any secondary 
disabilities resulting from the left wrist 
disability; in particular any disability 
relating to the Veteran's fingers.  All 
necessary tests and studies should be 
conducted.

Following clinical examination, the 
examiner is asked to express medical 
opinions on the following issues: (1) the 
overall functional impairment of the left 
wrist on occupational and domestic 
activities; (2) the presence of any 
secondary disabilities caused by the left 
wrist impairment; and (3) the effects of 
the left wrist and any noted secondary 
disabilities on the Veteran's employment 
capacity.  

2.  To help avoid future remand, the 
RO/AMC must ensure that all requested 
action has been accomplished (to the 
extent possible) in compliance with this 
remand.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the Veteran's claim on 
appeal.  If any benefit sought on appeal 
remains denied, furnish to the Veteran and 
his representative an appropriate 
supplemental statement of the case, and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



